                       IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                                No.: 5:15-CV-0066-FDW

 MARSHALL LEE BROWN, JR.,                 )
                                          )
                               Plaintiff, )               AFFIDAVIT SUPPORTING
                                          )               DEFENDANTS’ SUMMARY
     v.                                   )                 JUDGMENT MOTION
                                          )                Rule 56(e), Fed. R. Civ. P.
 GEORGE T. SOLOMON, et. al.,              )
                                          )
                             Defendants. )


       I, BETTY BROWN, being first duly sworn, hereby deposes and says as follows:

       1.     I am an adult over the age of eighteen (18) and am competent to provide this

Affidavit.

       2.     I am a named Defendant in this action; and I would like to provide the following

information for the Court’s consideration. I am presently employed by the North Carolina

Department of Public Safety, Division of Adult Correction and Juvenile Justice (“NCDPS”), as

the Director of Chaplaincy Services. I have held this position since April 2003. I began service

with the then-North Carolina Department of Correction, Division of Prisons in January 1997.

Between January 1997 and April 2003, I held the position of Clinical Chaplain I at the North

Carolina Institution for Women, located in Raleigh, North Carolina.

       3.     As the Director of Chaplaincy Services my duties and responsibilities include

formulating and providing professional supervision of chaplaincy services. I provide guidance

and assistance for the religious activities to all the facilities within North Carolina prisons.

Annually, countless numbers of worship services, scripture studies, seminars counseling sessions,

segregation visits, and special events are conducted by chaplains. I am familiar with multiple




         Case 5:15-cv-00066-MR Document 40-3 Filed 10/29/18 Page 1 of 5
religions and coordinate those practices within NCDPS Policy and Procedures. I communicate

with religious judicatory leaders, clinical pastoral care supervisors, theological educators, medical

providers, attorneys, prison administrators, legislators, volunteers, inmates, and their families.

Along with my staff, I am responsible for coordinating recruitment, screening and selection of

state-funded, temporary, community-funded, and volunteer chaplains. The Chaplaincy Services

Central office staff provide technical support for the facilities’ clinical chaplains or other

designated staff.

       4.      It is my understanding that Plaintiff alleged in his Complaint that up until mid-2014

Jehovah’s Witness inmates were provided separate faith services that included classes once a week

on Sundays in the Chapel library, a special annual celebration of Christ’s death on 14 April 2014,

and a religious faith worship service and lecture on 6 April 2014. Allegedly Defendant Redding

refused to reinstate the separate services. The Plaintiff is requesting that Jehovah’s Witness be

considered separate and apart from the Christian/Protestant Religions since they do not believe in

the holy trinity among other things.

       5.      NCDPS provides written guidance to NCDPS administrators, chaplains, and other

appropriate staff concerning religious practices and religious paraphernalia. NCDPS’s Religious

Practices Resource Guide and Reference Manual (“Manual”) written and published by the

Division of Prisons Religious Practices Committee includes a list of faith practices that are

officially recognized by NCDPS. This Manual also includes a brief description of the basic beliefs,

authorized practices, worship procedures, and authorized religious items associated with each faith

group. NCDPS recognizes the Christian faith as an approved religion. The part of the Manual

under Faith Groups includes a section for the Christian faith that provides guidance on its basic

beliefs, authorized practices, and approved religious property. Jehovah’s Witness is included as a
                                                 2




         Case 5:15-cv-00066-MR Document 40-3 Filed 10/29/18 Page 2 of 5
denomination or sect of the Christian faith. A copy of the section of the Manual related to the

Christian Faith is attached as Exhibit B to the Affidavit of Defendant Redding.

        6.      In writing the policies Chaplaincy Services consider similarities and positivity and

hope the differences lead to ultimately teaching similar ideas. While not all religions are the same

they attempt to answer similar questions about how to live life, communicate with the divine or

sacred, and behave in harmony with nature and others. Religions offer similar principles and tools

for living.

        7,      The Manual correctly categorizes Jehovah’s Witnesses as a Christian-Protestant

sect. Jehovah’s Witnesses is a restorationist, chiliastic Christian Protestant religion. Jehovah’s

Witnesses consider the Bible to be the ultimate authority for their teachings and practices.

Protestant Christian believe the Bible to be the Ultimate authority of their teachings and practices.

The interpretation of this statement will vary from sects and denominations.

        8.      Charles Taze Russell, or Pastor Russell, was an American Christian restorationist

minister from Pittsburgh, Pennsylvania, and founder of what is now known as the Bible Student

movement (later named Jehovah’s Witnesses) from his experiences as a member of Christian

Protestant churches (Presbyterianism and Congregationalism).

        9.      The entire Protestant canon of scripture is considered the inspired, correct word of

God. The Witnesses accept the Bible as scientifically and historically accurate and reliable, and

interpret much of it literally, while also accepting it is abundant in symbolism. The Jehovah’s

Witnesses produced an edition of the Bible, the New World Translation of the Holy Scriptures,

though the identity of the translators has remained anonymous. Jehovah’s Witnesses claim to use

the Bible as the basis for all their beliefs, although studies of the religion show that the traditional

teachings of Russell, as well as the pronouncements of the Governing Body, through Watch Tower
                                                   3




          Case 5:15-cv-00066-MR Document 40-3 Filed 10/29/18 Page 3 of 5
publications, carry at least as much weight as the Bible, if not more. The leadership of Jehovah's

Witnesses claims to be the single visible channel of Jehovah and asserts that the Bible cannot be

understood without its assistance.

       10.     While Plaintiff is correct to state that the Jehovah’s Witnesses do not believe in the

holy trinity doctrine, in the same manner as some Christian denominations or sects. The Jehovah’s

Witnesses is a Christian organization with nontraditional beliefs and practices. Each individual

prison facility such as Alexander does not have the time nor space to offer a service for every

Protestant denomination or sect. There are other Christian groups that have nontraditional beliefs

and practices, such as snake handling and partaking of the blood of Christ that due to this limitation

of time and space are provided weekly services through each facilities non-denominational

Christian service.

       11.     I have made every reasonable effort to accommodate Plaintiff’s requests related to

the practice of his faith in compliance with NCDPS’s Religious Practices Resource Guide and

Reference Manual. I deny that in performing my duties as the Director of Chaplaincy Services for

NCDPS, I violated any rights secured to Plaintiff under the laws of the State of North Carolina or

the Constitution and laws of the United States.



                           THIS SPACE INTENTIONALLY LEFT BLANK

                                     [SIGNATURE ON NEXT PAGE]




                                                  4




         Case 5:15-cv-00066-MR Document 40-3 Filed 10/29/18 Page 4 of 5
Case 5:15-cv-00066-MR Document 40-3 Filed 10/29/18 Page 5 of 5
